— -Judgment unanimously modified in accordance with the memorandum and as modified affirmed, with a single bill of costs to be divided equally between the parties filing briefs and their respective disbursements to be paid out of the estate. Memorandum: In our opinion a proper allowance to the committee for services as committee of the person and property is the sum of $2,000 and the allowance made by Special Term should be reduced to that amount. We are of the further opinion that the allowances made to the attorneys were excessive and such allowances are reduced to the sum of $1,750 to Milton S. Weisberg and Robert W. Marshlow for their services for the committee and the sum of $1,000 to William J. Ostrowski for services to the objectors. (Cross appeals from judgment of Erie Supreme Court judicially settling- the accounts of the committee.) Present — -Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.